Opinion by
Judge Hargis :
The court set aside the order submitting the cause for final hearing and allowed the guardian of Temperance Oldham to file an affirmative pleading alleging that she was the owner and entitled to the land in controversy, and immediately, after directing this pleading to be traversed on the record, resubmitted the case and on the same day rendered a final judgment in her favor.
To each of these orders the appellant objected and excepted, and he now complains that he, being an innocent purchaser in possession, had a right to form his own pleadings and to time to take proof on such issues as he might tender if they should be accepted. In this we concur, for he might wish, not to traverse, but to confess and avoid her claim by some of the many pleas of avoidance that are sanctioned by law even against infants. Besides this, the issue had not been made up long enough to permit any preparation, and the delay in perfecting the pleadings and presenting her cause of action was from the fault of her guardian and not that of appellant. We refrain from expressing any opinion on the merits of the controversy.
Judgment reversed and cause remanded for further proper proceedings.